DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 03/01/2022, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-16, drawn to pharmaceutical dosage forms/capsules comprising simethicone, loperamide, and at least two surfactants.  The traversal is on the ground that the prior art recited in the restriction/election requirement does not specifically teach the compositions having hydrophobic-lipophilic balance (HLB) value of 8-12.  This is not found to be persuasive, because the prior art recited in the restriction/election requirement discloses the compositions comprising compounds as instantly claimed, i.e., oral pharmaceutical compositions (e.g., soft capsules) comprising, e.g., simethicone, loperamide, polysorbate 80 and sorbitan monooleate, and there use for treating inflammation of the gastrointestinal tract, diarrhea, flatulence, etc.  Given that recited compositions comprise the same compounds, it is expected that the same physical and chemical properties would also be provided.  Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-24 are pending in this action.  Claims 17-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-16 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/019564, filed February 26, 2019, which claims benefit of provisional U.S. Application No. 62/635,138, filed February 26, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (e.g., Para. 0009, 0023, 0033).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required.
The specification comprises acronym without proper definition, e.g., RH (Para. 0039).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The specification comprises the statement “the percent area (as a % of loperamide weight) for a specified impurity” (Para. 0039-0048, 0063) that is unclear.  Is it “an area” OR “weight % of a compound”?  Clarification is required. 

Information Disclosure Statement
The information disclosure statement, filed on 08/26/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claims 1, 3, 4, 6-10 are objected to because of the following informalities:  
Claims 1, 7, 10 recite the full term “hydrophobic lipophilic balance” and the acronym “HLB” interchangeably.   The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed. 
Claims 3, 4 comprise the typographic errors “2mg”, “125mg” that needs to be corrected to “2 mg”, “125 mg”, respectively (see claims 15, 16 as examples).
Claim 6 comprises the typographic errors “polyethylene-glycol” that needs to be corrected to “polyethylene glycol”.
Claims 8, 9 comprise the typographic error “mono-oleate” that needs to be corrected to “monooleate” (see Wikipedia).
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “emulsion has a hydrophilic-lipophilic balance ranging from about 8 to about 12”.  To this end, it is noted that it is well known in the field that “the HLB value of a compound (e.g., a surfactant) is merely a rough guide generally used to enable formulation of industrial, pharmaceutical and cosmetic emulsions.  For many important surfactants/compounds, including several polyethoxylated surfactants (e.g., polysorbate 80 also known as Tween-80), it has been reported that HLB values can differ by as much as about 8 HLB units, depending upon the empirical method chosen to determine the HLB value (see Wikipedia, and/or US 2002/0012680, Para. 0029).  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, claim 1 is unclear and indefinite, because said claim does not specify the frame of references used to measure the HLB characteristics of compounds included as well as entire composition/emulsion.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 7, 10.  Clarification is required.
Claim 9 contains the trademark/trade name Polysorbate® 80.  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name is used to identify/describe a surfactant and, accordingly, the identification/description is indefinite.  Clarification is required. 
Claims 15 and 16 are unclear, because said claims recite the relative concentration of compounds (e.g., wt%) present in the fill composition, but do not clarify if said concentrations are calculated by the weight of the entire dosage form or by the weight of the fill composition.  Clarification is required. 
Claims 2-6, 8, 11-14 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al., US 2016/0279056 (cited in IDS; hereinafter referred to as Zhao; analog of EP3682872A1) and Garwin, US 5,248,505 (cited in IDS). 
Zhao teaches soft gel capsules comprising (i) a shell comprising a film forming polymer, and (ii) encapsulating a liquid matrix comprising 30-95% of a hydrophilic vehicle(s); (iii) 1-20 % of water; (iv) 0.05-60 % of an active ingredient, e.g., loperamide, loperamide hydrochloride, simethicone, and combinations thereof; and (v) other additives such as flavoring agents, excipients, diluents, sweeteners, etc. (Claim 9; Abstract; Para. 0007-0009, 0012, 0155 as applied to claims 1, 2, 11, 15, 16).  
Zhao teaches that the hydrophilic vehicle may include one or more lipids or lipophilic vehicles, e.g., PEG glyceride ester, release regulators (having HBL value of 2-40) such as fatty acid esters, or fatty acid polyoxyethylene derivatives, or emulsifying or solubilizing agents such as polysorbale 80 (i.e., polyoxyethylene sorbitan monooleate; see Wikipedia), sorbitan monooleate, mono- and di-glycerides, or combinations thereof (Para. 0125-0127, 0132 as applied to claims 5-9).
Zhao further teaches that capsule shell may include such film-forming polymer as gelatin (Para. 0009, 0020, 0078, 0218-0219, Table 4 as applied to claims 1, 12, 13), or a capsule shell may comprise a combination of film forming polymers, i.e., gelatin having a Bloom strength of 50-400 Bloom, hydrolyzed gelatin, gelatin hydrolysate, hydrolyzed collagen, sodium and calcium alginate, natural and modified starch and starch hydrolysates, pectins and amylopectins, cellulose derivatives, such as or hydroxypropyl methylcellulose, methylcellulose, cellulose, or combinations thereof (Para. 0095 as applied to claim 14).
Though Zhao teaches the capsules comprising 0.05-60 % of an active ingredient, such as loperamide, loperamide hydrochloride, simethicone, and/or combinations thereof, Zhao does not specifically teach the amounts of active ingredients in a dosage form as claimed in claims 3 and 4.  
Garwin teaches oral dosage forms for the treatment of gastrointestinal distress and comprising an effective amounts of loperamide or salt thereof, e.g., loperamide HCl (i.e., 0.5-8 mg) and effective amounts of simethicone (i.e., 20-125 mg), wherein said dosage forms can be in a form of emulsion (Abstract; Col. 1, Ln. 66- Col. 2, Ln. 56-Col. 3, Ln. 37; Example III). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include loperamide (or salt thereof) and simethicone in concentrations/doses as taught by Garwin preparing soft capsules as taught by Zhao.  One would do so with expectation of beneficial results, because Garwin teaches the amounts/dosage of said active ingredients (as used in a combination) that are effective for treating in human suffering from an intestinal disorder characterize by the symptoms of diarrhea, flatulence, or gas.  
Regarding the theoretical estimates of inherent properties, i.e., HLB balance values of the claimed fill emulsions (claims 1, 10), it is noted that the prior art teaches formulations comprising the same components.  Therefore, it is expected that the same properties would also be provided.  Further, it is noted that said claimed properties depend on concentrations of hydrophilic and lipophilic constituents.  To this point, it is noted that that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615